DETAILED ACTION
Claim Objections
1.	Claim 1 is objected to because of the following informalities: in lines 8, and 16, a word appears to be missing in the limitation “respectively formed the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 thru 13, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu US 2015/0287730 A1 in view of Haken 5,141,890.  Wu discloses (see, for example, FIG. 1B) an antifuse One-Time-Programmable memory cell comprising a substrate 204/202, select transistor 234, first gate dielectric layer 222, first gate 220, first high-voltage junction 226/218, first low-voltage junction 224/228, antifuse capacitor 232, second gate dielectric layer 210, second gate 212, second high-voltage junction 218/214b, and second low-voltage junction 214a/216.  Wu does not specifically disclose the junctions as being “low-voltage” or “high-voltage”; however, in paragraph [0013] and claim 6, Wu discloses the layers 228, 226, and 214 having the same concentration.  Layer 226 is a lightly doped region and therefore the layers 228, 214 are also lightly doped regions and inherently are more lightly doped than the doped regions 224, 218, 216.  Further, Haken discloses (see, for example, column 3, lines 20-26) that in a high voltage process that the dopant concentration will be lower.  In this case, Wu discloses the first .
Regarding claims 2-3, Wu in view of Haken does not disclose the first high-voltage junction or the second high-voltage junction having a threshold junction breakdown voltage above 3.3 Volt or 5 Volt; however, it would have been obvious to one of ordinary skill in the art to have the first high-voltage junction or the second high-voltage junction having a threshold junction breakdown voltage above 3.3 Volt or 5 Volt in order to make a reliable series connection between the anti-fuse and select transistor, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 4-5, Wu in view of Haken does not disclose the first low-voltage junction or the second low-voltage junction having a threshold junction breakdown voltage below 3.2 Volt or 2.3 Volt; however, it would have been obvious to one of ordinary skill in the art to have the first low-voltage junction or the second low-voltage junction having a threshold junction breakdown voltage below 3.2 Volt or 2.3 Volt in order to make a reliable series connection between the anti-fuse and select transistor, and since it has been held that discovering 
Regarding claim 6, see, for example, FIG. 1B wherein Wu discloses the first high-voltage junction 226/218 and second high-voltage junction 218/214b being electrically connected.
	Regarding claim 7, see, for example, FIG. 1B wherein Wu discloses the first high-voltage junction 226/218 wherein the layer 226 is a light doped region and 218 is a doped region.
Regarding claim 8, see, for example, FIG. 1B wherein Wu discloses the first high-voltage junction 226/218 wherein the layer 226 is a lightly doped region that is adjacent to the first gate dielectric layer 222 at a lower doped level than a second doped region 218.
Regarding claim 9, see, for example, FIG. 1B wherein Wu discloses the second high-voltage junction 218/214b wherein the layer 214b is a lightly doped region that is adjacent to the second gate dielectric layer 210 at a lower doped level than a second doped region 218.
Regarding claim 10, even though Wu discloses one of the regions 218 having a higher dopant concentration than region 226, Wu does not specifically disclose one of the two doped regions having an electrically active concentration of dopant level in a range of 3x1017 ~1x1019 atoms/cm-3, wherein another one of the two doped regions has an electrically active concentration of dopant level above 2x1019 atoms/cm-3; however, it would have been obvious to one of ordinary skill in the art to have one of the two doped regions having an electrically active concentration of dopant level in a range of 3x1017 ~1x1019 atoms/cm-3, wherein another one of the two doped regions has an electrically active concentration of dopant level above 2x1019 atoms/cm-3 in order to improve the leakage current, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 12, see, for example, FIG. 1B wherein Wu discloses the first low-voltage junction 224/228 wherein the layer 228 is a lightly doped region that is adjacent to the first gate dielectric layer 222 at a lower doped level than a second doped region 224.
Regarding claim 13, see, for example, FIG. 1B wherein Wu discloses the second low-voltage junction 214a/216 wherein the layer 214a is a lightly doped region that is adjacent to the second gate dielectric layer 210 at a lower doped level than a second doped region 216.
	Regarding claim 33, see, for example, column 3, lines 19-26 wherein Haken discloses the lower concentration (high-voltage) includes a gradual doping profile.
	Regarding claim 34, this is a product by process limitation of forming using the process of annealing. 
 
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1 thru 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 11,018,143 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations disclosed in the applications are the same and any differences appear slight and would appear to be obvious modifications to one of ordinary skill in the art.  In this case, the limitations in the application are broader than the limitations in U.S. Patent No. US 11,018,143 B1.
Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-13, 33, and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee

/EUGENE LEE/Primary Examiner, Art Unit 2815